FILED
                            NOT FOR PUBLICATION                             DEC 10 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CAROLYN MCCOY,                                   No. 09-56250

              Plaintiff - Appellant,             D.C. No. 2:08-cv-04217-SS

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE, Commissioner of
Social Security,

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                   Suzanne H. Segal, Magistrate Judge, Presiding

                           Submitted December 7, 2010 **
                               Pasadena, California

Before: PREGERSON, CLIFTON, and BEA, Circuit Judges.

       Appellant Carolyn McCoy (“McCoy”) challenges the district court’s

decision upholding the Appellee Commissioner of Social Security’s determination

that McCoy was not disabled.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The ALJ chose to adopt the non-treating physician’s conclusions because

they accurately reflected the medical evidence. The ALJ found that, based on the

objective medical evidence, the majority of medical conditions which formed the

basis for the treating physician’s functional assessment did not impair McCoy

because the conditions were being successfully treated or had been resolved. Thus,

the treating physician’s conclusions were not supported by the medical records.

      The ALJ’s statements regarding the medical evidence as it related to the

conflicting medical opinions provided a specific and legitimate explanation for

rejecting the treating physician’s conclusions. See Andrews v. Shalala, 53 F.3d

1035, 1043 (9th Cir. 1995); Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.

1989). Furthermore, the ALJ summarized all of the facts and conflicting clinical

evidence from multiple sources in a detailed and thorough fashion, stating his

interpretation and making findings. See Id. Therefore, the ALJ’s decision was

supported by substantial evidence and correctly applied the applicable law. See

Valentine v. Commissioner, 574 F.3d 685, 690 (9th Cir. 2009). AFFIRMED.